 1
 2
 3
 4
 5
 6                                  UNITED STATES DISTRICT COURT
 7                                         DISTRICT OF NEVADA
 8
     JIM BASS HOLDEN,                      )                  3:16-cv-00064-MMD-WGC
 9                                         )
                        Plaintiff,         )                  ORDER
10                                         )
             vs.                           )                  Re: ECF No. 95
11                                         )
     STATE OF NEVADA EX REL NEVADA )
12   DEPARTMENT OF CORRECTIONS, et al., )
                                           )
13                      Defendants.        )
     ______________________________________)
14
15          Before the court is Defendants' motion (ECF No. 95) to stay the setting of the settlement
16   conference which has been ordered by District Judge Miranda M. Du (ECF No. 94). The rationale for
17   deferring the settlement conference is that Defendants intend on submitting a motion for reconsideration
18   of Judge Du's Order (ECF No. 93) accepting in part and rejecting in part the Report and
19   Recommendation of the Magistrate Judge (ECF No. 87).1 The Defendants suggest that the "Courts
20   decision on the motion for reconsideration (and therefore the motion for summary judgment) will
21   significantly impact the parties' respective positions during the settlement negotiations." (ECF No. 95
22   at 3; emphasis in the original).
23          The Local Rules state that "motions for reconsideration are disfavored." LR 59-1(b). Motions
24   for reconsideration are “extraordinary remed[ies],” and they should only be used “sparingly in the
25   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of Bishop, 229
26   F.3d 887, 890 (9th Cir. 2000). Although it is possible a motion for reconsideration might be granted,
27
28          1
              The docket reflects Judge Du’s order was entered on September 24, 2018. As of this date, no motion
     for reconsideration has been filed.
 1   the resolution of such a motion may be several months away.
 2          While there may be some uncertainty in the status of the case, this is true in almost every case
 3   that proceeds to a settlement conference. The court frequently refers matters to settlement conference,
 4   even at early stages of the case. See, e.g., LR 16-6 regarding Early Neutral Evaluations, which are
 5   scheduled at the outset of an employment-type of case. See also LPR 1-19, mandatory settlement
 6   conferences in patent cases and the rules scheduling the Early Mediation Conferences in inmate civil
 7   rights cases under 42 U.S.C. 1983.      The court frequently encounters matters where counsel are
 8   pessimistic about the prospects of the parties reaching a settlement only to be able to reach an accord
 9   after having discussed the matter with their principals in attendance. The court is of the opinion the
10   settlement conference should proceed in this matter.
11          Defendants' Motion for Enlargement of Time for Settlement Conference (ECF No. 95) is
12   DENIED.
13          IT IS SO ORDERED.
14   DATED THIS 24th day of October 2018.

15                                                          ____________________________________
                                                            WILLIAM G. COBB
16                                                          UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                       2
